Citation Nr: 1126664	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for stellate scar on the tip of the nose.

2.  Entitlement to service connection for neurological defect to account for bilateral arm tremors (claimed as nervous condition of the right and left arms), including as secondary to service-connected major depressive disorder.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1983 to June 1983, and again from February 1986 to December 1991.

This matter comes before the Board of Veterans' Appeals (Bard) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran did not request a hearing before the Board.  

In February 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding the claim for an increased rating for a scar of the nose, including the provision of a VA dermatology examination.  As the AMC complied with the February 2009 remand directives regarding the evaluation of the Veteran's scar of the nose, we will proceed to render a decision on that particular claim.  

As will be detailed more precisely below, the Board finds that the December 2009 VA examination provided to determine the etiology of the Veteran's claimed neurological defect did not adequately meet the directives contained in the February 2009 Board remand.  For this reason, the Board finds that the issue of service connection for a neurological defect to account for bilateral arm tremors must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The issues of entitlement to service connection for a neurological defect to account for bilateral arm tremors and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's stellate scar on the tip of the nose is non-disfiguring, well healed, non-adherent, stable, non-tender, and does not result in any limitation of function.


CONCLUSION OF LAW

The criteria for a compensable rating for a stellate scar on the tip of the nose have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Subsequent to receipt of the veteran's claims, the veteran received notice in May 2004, August 2004, March 2005, and November 2005 as to evidence he should provide VA to substantiate his claims.  He was advised that he should provide information as to how his disabilities had worsened in severity, and the types of medical treatment received as a result of the condition.  He was advised that he could submit statements from his doctors discussing his disabilities' symptoms, and statements from people who have witnessed how the veteran's disabilities affect him.  In a November 2005 VCAA letter, he was told that VA could assist him in obtaining medical records, employment records, and records from other Federal agencies, to include the Social Security Administration.

In September 2005, the Veteran was issued a Statement of the Case which included the schedular disability rating criteria.  A February 2006 Supplemental Statement of the Case (SSOC) re-adjudicated the claims.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with a VA dermatology examination in December 2009.  As this examination report was written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's scar disability, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The Veteran's scar is to be evaluated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria for evaluating scar disorders of the head face or neck.  The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008; however, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 
73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed this claim for increased rating in August 2004 and all relevant evidence predates October 2008, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

Diagnostic Code 7800, the rating criteria for scars of the head, face or neck, provide that a 10 percent evaluation is warranted when there is one characteristic of disfigurement.  In Note 1 under Diagnostic Code 7800, the eight characteristics of disfigurement are described as follows: (1) a scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyperpigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118 (2008).  

Increased Rating for Scar

The Veteran contends generally that a noncompensable (0 percent) disability rating does not represent the severity of his disability of scar on the tip of the nose.  Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, the symptomatology of the Veteran's scar of the nose does not more nearly approximate that required for a compensable rating under Diagnostic Code 7800.  38 C.F.R. § 4.118. 

In a December 2009 VA dermatology examination report, the Veteran stated that he did not have any complaints regarding the scar on his nose.  He indicated that it was not painful and did not cause frequent loss of skin coverings, ulcerations, breakdowns, or bleeding.  He stated that the scar did not bother him, that he had become used to it, and that the scar did not affect his activities of daily living.

Upon examination in December 2009, the VA examiner noted that the scar was two centimeters in length and 0.5 centimeters in width.  The VA examiner reported that the area around the scar was non-tender, and that the scar itself was non-adherent and did not cause any deformity of the nose or nasal cavity.  The VA examiner noted that the scar had a slightly rough texture, but was neither raised, depressed, nor unstable.  The VA examiner found no ulcerations, vascular changes, tissue loss, inflammation, edema, or keloid formations due to the scar.  The VA examiner noted that the pigmentation was normal and that there was not gross distortion of the face.  The VA examiner reported no induration, inflexibility, or limitation of motion caused by the scar.

Having reviewed this evidence, the Board finds that, for the entire rating period under appeal, the Veteran's scar was not manifested by symptomatology more nearly meeting the criteria required for a compensable rating under Diagnostic Code 7800.  Specifically, the Veteran's scar was not manifested by one characteristic of disfigurement.  The scar was not five or more inches in length; at least one-quarter inch (0.6 centimeters) wide at its widest part; elevated or depressed at the surface on palpation; r adherent to underlying tissue; hypo-or hyperpigmented in an area exceeding six square inches; causing abnormal skin texture in an area exceeding six square inches; possessing underlying soft tissue missing in an area exceeding six square inches, or causing skin indurated and inflexible in an area exceeding six square inches.  As none of these qualifications are met, the Veteran's scar does not more nearly approximate the criteria required for a compensable rating under Diagnostic Code 7800 for any period.  38 C.F.R. § 4.118 (2008).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's scar of the nose.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's scar of the tip of the nose has been manifested by non-disfiguring characteristics.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on disfiguring characteristics.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  In this case, comparing the Veteran's disability level and the many disfiguring symptoms listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  Moreover, the Board notes that, at the December 2009 VA medical examination, the Veteran stated that the scar did not bother him and did not affect any activities of daily living.  In the absence of exceptional factors associated with the Veteran's scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire rating period under appeal, an increased (compensable) rating for stellate scar on the tip of the nose is denied.  


REMAND

The Board finds that additional development is required before the issue of service connection for a neurological defect to account for bilateral arm tremors currently on appeal is ripe for adjudication upon the merits. 38 C.F.R. § 19.9 (2010).  The Veteran essentially contends that he developed a neurological defect manifested by bilateral arm tremors due to a suicide attempt caused by service-connected depression.  Because the appealed issue of TDIU is inextricably intertwined with this claim, a TDIU is deferred.

The Board notes that not all evidence regarding this matter has been included in the claims file.  Specifically, in a December 2009 VA medical examination report, the VA examiner reports reviewing VA treatment records dated July 2009 and November 2009.  Other than the December 2009 VA medical examination report, the Board notes that the most recent treatment records regarding the Veteran's claimed neurological disorder are VA records dated December 2005.  Therefore, an attempt must be made to obtain the Veteran's recent treatment records.

Briefly reviewing the evidence of record, in March 2000 through May 2000, the Veteran was hospitalized for an intentional overdose of Dilantin.  In a June 2000 VA treatment record, a VA examiner noted a kinetic tremor of finger-to-nose, left greater than right, with a tremor of the extended finger.  Subsequent VA treatment records, in September 2000, July 2001, and April 2002, include reports of tremors of the extended fingers.  In a December 2002 VA treatment record, a VA examiner noted a mild symmetrical rest tremor.  In an October 2003 VA treatment record, the VA examiner noted no tremor.  

In a December 2005 VA treatment record, a VA examiner reported a very intermittent mild rest tremor, noted on examination, appearing with distraction.  

In February 2009, the Board remanded the Veteran's claim for service connection for a neurological defect, requesting the AMC to provide a VA medical examination to determine if any current neurological disorder causing the bilateral tension of the arms was secondary to the Veteran's service-connected depression.  In a December 2009 VA medical examination report, the VA examiner reported that, upon examination, the Veteran did not have any tremor symptomatology.  In interviewing the Veteran, the VA examiner did not ask any questions regarding the Veteran's depression or overdose of Dilantin.  Having reviewed the records in evidence, the VA examiner stated that the Veteran had a tremor which appeared to have improved over time to the point where it was, at best intermittent.  Therefore, the VA examiner stated that the etiology of the disorder was a moot point.

The Board notes that, although the Veteran's tremors of the bilateral arms are intermittent, they are sufficiently recurrent to be considered a disability for VA benefits purposes.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (recognizing that some disabilities have active and inactive stages or were subject to remission and recurrence). 

Because the December 2009 VA examiner did not offer an opinion as to whether the Veteran's neurological defect causing the tremors was related to a suicide attempt caused by the Veteran's depression, the December 2009 VA examiner did not comply with the requirements of the Board's February 2009 remand directives.  See Stegall, 11 Vet. App. at 271.  For this reason, the claim must be remanded for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  


Accordingly, the issues of service connection for a neurological defect and TDIU are REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided health care for any tremor disorder since December 2005.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran, especially all records from the VA Medical Center in Columbia, South Carolina, dated after December 2005.  

2.  The AMC/RO should schedule a VA neurology examination, to be performed by a qualified VA examiner other than the December 2009 VA examiner, to ascertain whether the Veteran's service-connected major depressive disorder caused, contributed to, or aggravated (permanently worsened) the bilateral arm tremors.  The relevant documents in the claims folder should be reviewed by the VA examiner, who should acknowledge such receipt and review in any examination report.  

Following a review of the relevant medical evidence, a physical examination, a psychiatric examination (if deemed necessary) and any other necessary testing, the VA examiner is asked to address the following questions:

Are the Veteran's bilateral arm tremors at least as likely as not caused or aggravated (permanently worsened in severity) by his service-connected major depressive disorder?  The VA examiner should consider if the Veteran's bilateral arm tremors are the result of an overdose of Dilantin and if so, whether that overdose was caused by the veteran's major depressive disorder.  If the VA examiner is unable to make a determination without resorting to mere speculation, the examiner should so state. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The VA examiner is also advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, it should be so stated.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for a neurological defect and a TDIU.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


